DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2020 has been entered.

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.  
Claims 1, 3, 5, 6, 14, 17, 27-30 are currently pending and rejected.

Claim Objections
Claims 1, 17 and 30 are objected to because of the following informalities:  
Claim 1 recites, “said region including a part of the outer peripheral edge of the bottom surface and a vicinity of said part of the outer peripheral edge, or the region including the whole outer peripheral edge of the bottom surface and a vicinity of said whole outer peripheral edge” (see lines 10-12).  While it is understood that this limitation the part of the outer peripheral edge of the bottom surface and the vicinity of said part of the outer peripheral edge, or the region including the whole outer peripheral edge of the bottom surface and the vicinity of said whole outer peripheral edge.”  
Claims 17 and 30 analogously recite the same limitation as discussed above and should be accordingly corrected for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 6, 14, 17, 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “said region” on line 9.  This limitation lacks proper antecedent basis.  As the claim already recites two regions, the above limitation is not clear as to which regions are being referred to.
Claim 1 recites the limitation, “the bottom” on line 14-15.  This limitation lacks proper antecedent basis.  The limitation is unclear as to what “the bottom” refers to.
Claim 1 also recites the limitation, “the side surface” on line 15.  This limitation lacks proper antecedent basis as it is not clear as to what “the side surface” refers to.
Claim 1 recites the limitation, “less than the thickness of said batter attached to a region including a part of the outer peripheral edge of the bottom surface of said gyoza dumpling and a vicinity of said part of the outer peripheral edge, or a region including the whole outer peripheral edge of the bottom surface of said frozen gyoza dumpling and a vicinity of said whole outer peripheral edge. (see lines 21-24).  It is not clear if this limitation is intending to refer back to the same limitation on lines 5-9 or whether it is intending to refer to a different region.
Claims 3 and 29 recite, “the frozen batter liquid is attached to two separate regions, each separate region including….”  This limitation is unclear as to whether “two separate regions, each separate region including a part of the outer peripheral edge of the bottom surface and a vicinity of said outer peripheral edge” is intended to be different from “a region” to which the frozen batter liquid is already attached to, as already recited on lines 5-9 of claim 1.  If the above limitation is intended to further device, “a region including a part of the outer peripheral edge of the bottom surface of said gyoza dumpling and a vicinity of said part of the outer peripheral edge,” then claim 3 should be amended accordingly to have proper antecedent basis to the limitations on lines 5-9.
Claim 27 recites, “said frozen gyoza dumpling.”  This limitation lacks proper antecedent basis as claim 14 recites, “at least one frozen gyoza dumpling assembly.”  
Claim 29, line 5 and claim 30, line 6, recite “said frozen gyoza dumpling.”  This limitation lacks proper antecedent basis, as claim 14 recites “at least one frozen gyoza dumpling assembly.”  This rejection can be overcome by amending the claim limitation to recite, “said each frozen gyoza dumpling assembly.”
Claims 5, 6, 14, 17 and 28 are rejected based on their dependence to a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites, “said attached frozen batter liquid has a thickness of not more than 2mm in said main region.”  This limitation has already been recited in claim 1 and therefore, does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 5, 6, 14, 17 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (WO 2014007387 - US 20150181898) has been relied on as an English equivalent) in view of Takeda (JP 2003000204 - see included machine translation).
Regarding claims 1 and 5, Tamaki teaches a frozen gyoza dumpling assembly, comprising a frozen gyoza dumpling and a frozen batter liquid attached to said frozen gyoza dumpling (see paragraph 9), with a bottom surface of said frozen gyoza dumpling facing downward (see figure 1B), said attached frozen batter liquid is attached to a region including a part of the outer peripheral edge of the bottom surface of said gyoza dumpling and a vicinity of said part of the outer peripheral edge (see figure 1B).  Tamaki further teaches that the liquid batter can be applied to the bottom surface and a side surface (see figure 1B and paragraph 62).  This is seen to read on the limitation of, “a 
Regarding the limitation of, not less than 40% of the total weight of said attached frozen batter liquid is attached to a region including a part of the outer peripheral edge and a vicinity thereof,” o the whole outer peripheral edge and a vicinity thereof, it is seen that in view of figure 1B and Figure 8, Tamaki discloses the majority of the batter can be attached to a region that includes a part of the outer peripheral edge of the bottom surface and a vicinity of said part of the outer peripheral edge.  That is, figure 1B and paragraph 62 teaches the gyoza are placed into a tray that already includes the batter, which then causes the batter to rise to a height above the bottom of the gyoza, thus suggesting that a majority of the batter liquid would have been attached to a part of the outer peripheral edge and a vicinity thereof.  While figure 9 shows a central recess at 63a, Tamaki teaches that the ends of the surface to be baked are in contact with the reservoirs 63c.  While not specific as to the percentage, Takeda also evidences that a majority of the batter is frozen at a periphery of the gyoza (see figure 2 where the batter contacts a part of the outer peripheral edge of the bottom surface of the gyoza and a vicinity thereof).  Takeda teaches the liquid is a batter similar to Tamaki (see Takeda paragraph 40 which teaches that the connecting material provides a crispy texture; see paragraph 46 and table 1 which teaches a batter liquid that includes water).
As Tamaki teaches that the batter is used for maintaining a crispy texture after baking (see paragraph 11) and for controlling heating (paragraph 70) and as Takeda teaches a frozen batter liquid for providing a crisp texture to an outer peripheral edge (paragraph 40), to modify Tamaki and to have not less than 40% of the batter attached to a part of the outer peripheral edge would have been obvious to one having ordinary skill in the art for the purpose of controlling how much of the gyoza would have had a crispy texture when baked.
Claim 1 differs from Tamaki in specifically reciting, “wherein said region including a part of the outer peripheral edge of the bottom surface and a vicinity of said part of the outer peripheral edge, or the region including the whole outer peripheral edge of the bottom surface and a vicinity of said whole outer peripheral edge: (a) includes less than 20% of an total area of the bottom surface as regards the bottom surface of said frozen gyoza dumpling and (b) is a region at a height of not more than 5 mm from the bottom as regards the side surface of said frozen gyoza dumpling.”
Claim 17 further narrows the total area of said region to less than 10% of an total area of the bottom surface as regards the bottom surface of said frozen gyoza dumpling. 
It is noted that the region could be construed any area that includes a part of the outer peripheral edge of the bottom surface of the gyoza, provided that this area is less than 20% of a total area of the bottom surface and has a height of not more than 5mm from the bottom.  It is further noted that Tamaki teaches in view of figure 1b and figure 8, that a part of the outer peripheral edge of the bottom surface and the vicinity thereof can have batter attached thereto (see also paragraph 70 of Tamaki).  Tamaki further 
To thus modify Tamaki, who is not limiting regarding the particulars of the support structure, and to thus provide a region of less than 20% or less than 10% of an area of the bottom surface of the frozen gyoza dumpling to which the liquid batter can be fixed would have been obvious to one having ordinary skill in the art, for the purpose of controlling the cooking and heating of the gyoza dumplings at the periphery of the dumplings.  
Regarding the limitation to claim 1 of, “a region at a height of not more than 5 mm from the bottom as regards the side surface of said frozen gyoza dumpling” Tamaki teaches that the height of the frozen batter should not be more than 8 mm (see paragraph 10 as well as not more than 5mm (see paragraph 24) and thus encompasses the claimed range, for the purpose of controlling the heating temperature, heating of the filling and cooking of the dough (see paragraph 62).  To thus modify Tamaki and to use a (i.e. height) of not more than 5mm along the side surface of the gyoza dumpling would thus have been obvious to one having ordinary skill in the art, for the purpose of controlling the heating of the gyoza, as a matter of routine experimentation.
Regarding the new limitation to claim 1 of “wherein a main region of said frozen gyoza dumpling occupies not less than 60% of the area of the bottom surface of said frozen gyoza dumpling and said attached frozen batter has a thickness of not more than 2mm in said main region,” it is noted that figure 1b of Tamaki not less than 60% of the bottom surface can be construed as a main region.  In figure 1b, Tamaki also teaches that the gyoza dumpling is placed into a container comprising the liquid batter, so that the batter height is not more than 5mm (paragraph 62), which thus encompasses the claimed range of not more than 2mm.  As Tamaki teaches that the gyoza displaces the batter liquid and as Tamaki teaches controlling the height of the batter liquid for controlling the heating of the gyoza, to thus modify Tamaki to have a base region with a thickness of not less than 2mm would have been obvious to one having ordinary skill in the art, for the purpose of controlling the texture of the gyoza in the main region when cooked, due to the degree of batter in said main region.  
It is further noted, that Applicant’s specification at paragraph 33 as filed discloses that the thickness of the frozen batter liquid attached to the main region may be 0mm (see paragraph 33, lines 25-27).  Therefore, the claim limitation of “not more than 2mm in said main region” reads on no batter in said main region.
Regarding the limitation of “said attached frozen batter liquid in said main region has a uniform thickness,” and “which is less than the thickness of said batter attached to a region including a part of the outer peripheral edge of the bottom surface of said gyoza dumpling and a vicinity of said part of the outer peripheral edge, or a region including the whole outer peripheral edge of the bottom surface of said frozen gyoza dumpling and a vicinity of said whole outer peripheral edge” it is noted that since 
It is further noted however, that Takeda evidences a main portion of a gyoza dumpling that can have batter thereon, and where the thickness at a part of a periphery would have been greater than the thickness of the frozen batter in a main region.  That is, at paragraph 28, Takeda teaches that the bottom of the gyoza are placed into a tray comprising the liquid (3).  Placement then causes the material to surround a side surface of the dumplings and can rise to a height such as 3-7mm (see paragraph 31) thus suggesting that the thickness at said main region would have been less than the thickness at a part of the outer peripheral edge, because placement into the liquid would have displaced the liquid from the main region.
To thus modify Tamaki to have a thickness of the frozen batter liquid at a main region be less than that a peripheral part and vicinity thereof would have been obvious to one having ordinary skill in the art for controlling the position of the liquid batter so as to control 
Further regarding claim 1, it is noted that figure 8 of Tamaki suggests a region including part of the outer peripheral edge and a vicinity of the outer peripheral edge to which frozen batter liquid would have been attached, especially as Tamaki teaches that 
It is noted that claim 1 refers to the frozen batter as being attached to a region where said region includes a part of the outer peripheral edge and a vicinity of the outer peripheral edge, or a region where said region includes the whole outer peripheral edge of the bottom surface of the gyoza dumpling and a vicinity of the whole outer region.  It is not seen that the claim specifically recites that not less than 40% of the total weight of the frozen batter liquid is attached to a peripheral part of the outer peripheral edge of the bottom surface of the gyoza dumpling and a vicinity of the peripheral part, or that not less than 40% of the total weight of the frozen batter liquid is attached to the whole outer peripheral edge of the bottom surface of the frozen gyoza dumpling and a vicinity of the whole outer peripheral edge.
Regarding claim 3, in view of figure 8 of Tamaki teaching that the gyoza ends extend into the recesses 63c (see paragraph 68),  it is seen that not less than 40% of the frozen batter liquid would have been attached to two separate regions, each separate region including a part of the outer peripheral edge of the bottom surface and a vicinity of said outer peripheral edge, and each part of the outer peripheral edge is located at separate ends of the bottom surface of said frozen gyoza dumpling.   Similar to the discussion above with respect to claim 1, to adjust the amount of the liquid batter attached to the end sides would have been obvious to one having ordinary skill in the art, for the purpose of controlling the texture of the gyoza in the main region when cooked, due to the degree of batter in said main region.  
Regarding claim 6, Tamaki teaches, wherein said frozen batter liquid comprises 70 to 90 wt% of water, and an amount of said frozen batter liquid attached to a frozen gyoza dumpling is 18 to 60 parts by weight per 100 parts by weight of said frozen gyoza dumpling (see paragraph 52).
Regarding claim 14, Tamaki teaches a pack of frozen gyoza having at least one frozen gyoza dumpling assembly according to claim 1, in a container (see at least, paragraph 63 “a tray used for packaging”).
Regarding claim 27, Tamaki teaches the container comprises a supporting surface to support a bottom surface of the gyoza (see figure 8, item 63b) and a recess part to receive frozen batter liquid (see figure 8, item 63c).  Recess part 63c has an opening part that would have been adjacent to a part of a peripheral edge of the supporting surface.  
There is an internal space at a height of not more than a height of the supporting surface (see figure 9, where the height of the recess 63c is the same as the height of the support 63b).  The internal space is seen to be capable of receiving not less than 35% of the total weight of the frozen batter liquid attached to said frozen gyoza dumpling.  
As the claim is directed to a product, Tamaki is seen to teach that the frozen gyoza dumpling is placed with the bottom surface facing downward on the supporting surface in said container and said frozen batter liquid extends into the recess part to fill the recess part.
Regarding the supporting surface to support a region of not less than 60% of the bottom surface of the gyoza dumpling, it is noted that Tamaki teaches that the central 
As such, to modify Tamaki so that not less than 60% of the bottom surface of the gyoza dumpling is positioned on support 63b would have been obvious to one having ordinary skill in the art commensurate with the particular size of the dumplings that were desired to be packaged therein as well as for maintaining a uniform height to the frozen batter liquid at the periphery of the gyoza for providing uniform baking and a uniform crispy texture.  
Regarding claim 28, it can be construed that the recess part, 63c on each side of supporting surface 63b would have accommodated more than half of the total weight of the frozen batter liquid.
Regarding claims 29 and 30 are rejected for the reasons already discussed above with respect to claims 3 and 17, respectively.

Response to Arguments
On pages 10 and 14 of the response, it is stated that the since the outer surface of the gyoza dumpling itself where a frozen batter liquid is thick is decreased, softening of the dough caused by a thick attachment of the frozen batter liquid is suppressed and the texture of the dough is improved.
It is noted however, that Tamaki and Takeda together suggest the claimed thickness of the frozen batter liquid and where the frozen batter liquid is attached to “a region that includes a part of the outer peripheral edge of the bottom surface.” 
On page 14 of the response, Applicant urges that the region occupying the most part of the bottom surface of the gyoza dumpling itself, a thin film of a frozen batter liquid may be attached over the whole bottom surface of the gyoza dumpling itself or a frozen batter liquid may not be attached at all in the present invention, which is basically different from the conventional constitution; and the whole bottom surface of the gyoza dumpling itself can be supported by a flat supporting surface of the container.
 These urgings are not seen to be sufficient to overcome the rejection as presented in this Office Action.  It is noted that the claim allows for some amount of frozen batter liquid to be attached over the bottom surface and the prior art further suggests some amount of frozen batter liquid attached over the bottom surface because it has been taught that the gyoza are placed into a container comprising the liquid batter, thus displacing the batter and subsequently frozen.
Further on page 14 of the response, Applicant urges that the invention provides a unique arrangement in which the bottom surface of the gyoza dumpling is supported by a flat supporting surface of the container and the main part of the frozen batter liquid is 
It is noted however that the art teaches a flat supporting surface, and where the frozen batter placed surrounding the supporting surface, as taught by figure 1B of Tamaki and figure 2 of Takeda.  
Further on page 15 of the response, Applicant urges that Figure 8 of Tamaki comprises a central recess which would result in unevenness of the bottom part of the gyoza dumpling because the bottom surface of the gyoza dumpling would enter into the recess due to its own weight.
This is not seen to be sufficient to overcome the rejection because the independent claim does not provide any specificity regarding the structure of the support surface and claim 27 recites a support surface with an adjacent recess part.   Furthermore, while it is possible for the gyoza to enter into the recess part, it is noted that figure 8 of Tamaki teaches that there is a support surface that surrounds the recess 63a and that the depth of the recess can vary (paragraph 70) as can the dimensions of the recess (see paragraph 68).  That is, Tamaki teaches that the only requirement for recess 63a is that it should have a dimension smaller than the center part of the gyoza.  Thus, there is not seen to be sufficient evidence that a gyoza positioned on support 63b of Tamaki would also have sagged, especially as this would also have been a function of the particulars of the gyoza itself (such as the rigidity of the filling and the surrounding dough wrapper).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792